Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Najarian (US 6,467,074). The device of Najarian discloses, 

With respect  to claim 16,    A modular necktie comprising:

a knot enclosure (28, 33) having a front surface and a rear surface opposite the front surface, the rear surface forming a channel (39) , an inner surface of the channel forming one or more first interlocking members (see sidewalls);

an insert  (16) that inserts into the channel of the knot enclosure to thereby couple the insert within the knot enclosure, an outer surface of the insert forming one or more second interlocking members (see 26, edges)  that align with the one or more first interlocking members when the insert is inserted into the channel (Figure 6), the insert being configured to receive a button of a wearer’s shirt to thereby couple the modular necktie to the wearer’s shirt (Column 4, lines 1-5)  and

a fabric stem (see upper end f element 10, figure 6) that is configured to couple to the insert, the fabric stem also being configured to secure a tie portion to the knot enclosure while the insert is inserted into the channel.


With respect to claim 18,  wherein the insert includes a notch that accommodates threads of the button while the button is received within the first pocket (column 4, lines 1-5). 


Allowable Subject Matter
Claims 1- 15 and 19-20 are allowed.
Claims 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The present invention pertains to a device that specifically requires a first and second pocket in relationship to a channel formed on the rear surface of necktie knot enclosure.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious an the use of the first and second pocket, as claimed, used in combination with a channel on a rear side of the neck enclosure having a first opening capable for use to attach to a button hole of a garment, and second pocket located beneath the first pocket having a second opening with a fabric stem inserted into the second opening. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732